Citation Nr: 0304842	
Decision Date: 03/14/03    Archive Date: 03/24/03	

DOCKET NO.  99-20 035	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for defective hearing in 
the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 1999 and November 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

This case was previously before the Board in January 2001, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDING OF FACT

A chronic left ear hearing loss disability is not shown to 
have been present in service, or at any time thereafter.


CONCLUSION OF LAW

A chronic left ear hearing loss disability was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The sole service medical record currently on file consists of 
the veteran's service entrance examination dated in January 
1989.  An audiometric evaluation conducted as part of that 
examination revealed pure tone air conduction threshold 
levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
8000
LEFT
5
0
0
5
0
10

At the time of the veteran's service entrance examination, no 
pertinent diagnosis was noted.

At the time of a private audiometric examination conducted 
during the veteran's period of active service in April 1991, 
the veteran gave a history of military noise exposure from 
firearms and machinery.  Audiometric evaluation revealed pure 
tone air conduction threshold levels, in decibels, as 
follows:

HERTZ
250
500
1000
2000
4000
6000
8000
LEFT
10
5
5
0
0
15
20

Speech discrimination testing utilizing the NU-6 word lists 
showed discrimination of 96 percent in the veteran's left 
ear.  The pertinent diagnosis was hearing within normal 
limits in the left ear.

A VA outpatient treatment record dated in August 1998 showed 
treatment at that time for otitis media.

On VA audiometric examination in November 1998, the veteran 
gave a history of military noise exposure from tanks and 
machine guns.  Audiometric evaluation revealed pure tone air 
conduction threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
AVG.
LEFT 
5
5
5
10
30
13

Speech discrimination ability utilizing the Maryland CNC word 
lists was 100 percent in the veteran's left ear.  The 
pertinent diagnosis was essentially normal hearing in the 
left ear.

On VA otologic examination in November 1998, the veteran gave 
a history of "acoustic trauma-induced hearing loss."  
Reportedly, the veteran had been on active service between 
January 1989 and January 1993, and participated in the Gulf 
War.  The veteran's current complaints consisted of, among 
other things, hearing loss, somewhat greater in the right ear 
than the left.  

On physical examination, there was no evidence of any active 
infection or ear disease.  Audiometric evaluation was 
significant for the presence of a 4,000 (Hertz) notch in the 
veteran's left ear.  No pertinent diagnosis was noted.

At the time of an Administrative Decision in June 1999, it 
was noted that all avenues had been pursued to obtain the 
veteran's service medical records, and that there was "no 
place left to obtain them."  Consequently, it was concluded 
that any further efforts to obtain the veteran's service 
medical records would be futile.  The veteran's records were 
considered "unavailable."  

In a decision of June 1999, the RO granted service connection 
for tympanosclerosis of the right ear and tinnitus, but 
denied entitlement to service connection for bilateral 
defective hearing.

At the time of a private audiometric examination in 
September 1999, the veteran gave a history of constant 
tinnitus in the right ear.  Additionally noted was that the 
veteran had worn hearing protection around "loud noises."  
The pertinent diagnosis was normal hearing in the left ear.

In November 2002, a VA audiologist provided an interpretation 
of the private audiometric examination conducted in September 
1999.  That interpretation showed pure tone air conduction 
threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
AVG.
LEFT 
15
20
10
15
20
16

Speech discrimination testing utilizing the Maryland CNC word 
lists yielded discrimination of 100 percent in the veteran's 
left ear.  Noted at the time of audiometric examination was 
that the veteran's claims folder was available, and had been 
reviewed.  The pertinent diagnosis was normal hearing, with 
excellent speech recognition in the veteran's left ear.  

In a decision of November 2002, the RO granted service 
connection for defective hearing in the right ear, but 
continued its denial of service connection for left ear 
hearing loss.  

Analysis

The veteran in this case seeks service connection for chronic 
defective hearing in the left ear.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002).

In the present case, the majority of the veteran's service 
medical records are unavailable.  The sole remaining service 
medical record, consisting of a service entrance examination 
dated in January 1989, shows hearing entirely within normal 
limits in the veteran's left ear.  The earliest clinical 
indication of the presence of any degree of left ear hearing 
loss is revealed by a VA audiometric examination dated in 
November 1998, more than five years following the veteran's 
discharge, at which time there was present a 30-decibel 
threshold at 4,000 Hertz in the veteran's left ear.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board observes that, at the time of the audiometric 
examination in November 1998, the veteran received a 
diagnosis of "essentially" normal hearing in his left ear.  
Moreover, on subsequent private audiometric examination in 
September 1999, the veteran's hearing in his left ear was, 
once again, entirely within normal limits.  In any case, at 
no time, either in service, or thereafter, has the veteran 
been shown to exhibit a "hearing loss disability" in the left 
ear as defined by VA regulation.  See 38 C.F.R. § 3.385 
(2002).  Under such circumstances, the veteran's claim for 
service connection for defective hearing in the left ear must 
be denied.  

In reaching the above determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002), as those provisions redefine the obligations 
of the VA with respect to the duty to assist, and the 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the veteran in the development of all 
facts pertinent to his claim.  Regrettably, despite all 
efforts by the RO, the majority of the veteran's service 
medical records have proven to be unavailable.  Moreover, in 
correspondence of March 2001, and once again during the 
course of a Statement of the Case in November of 2002, the 
veteran was informed of the VA's obligations under the new 
Act, and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
obtained.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of the VA to 
further notify the veteran what evidence would be secured by 
the VA, and what evidence would be secured by the veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to assist the veteran exists in this case.  


ORDER

Service connection for defective hearing in the left ear is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

